 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    PRUDENTIAL INSURANCE                                   Case No. 2:18-cv-00315-RFB-CWH
      COMPANY OF AMERICA,
 7
                             Plaintiff,                      ORDER
 8
            v.
 9
      JAROM T. BOYES, et al.,
10
                             Defendants.
11

12          Presently before the court is defendants Caroline Gudknecht and Reuel Gaspar Boyes’

13   joint motion to extend the time to answer the complaint (ECF No. 26), filed on July 23, 2018.

14   The motion, signed by Caroline Gudknecht and Reuel Boyes, moves to extend the time to

15   respond to the complaint for the following defendants: Caroline Gudknecht, Reuel Boyes, Elijah

16   Boyes, and S.M.B. Plaintiffs did not file a response.

17          Under LR 7-2(c), “the failure of an opposing party to file points and authorities in

18   response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees,

19   constitutes a consent to the granting of the motion.” Given that plaintiff did not file a response,

20   the court will grant defendants motion to extend the time to file an answer only as to defendants

21   Caroline Gudknecht and Reuel Boyes.

22          Defendants Caroline Gudknecht and Reuel Boyes are advised that although an individual

23   may appear without an attorney on his own behalf, he may not represent other unrepresented

24   litigants. C.E. Pope Equity Trust v. U.S., 818 F.2d 696, 697 (9th Cir. 1987). Thus, any future

25   filings in this case on behalf of the other defendants must be made only by those defendants,

26   unless an attorney is retained.

27   //

28   //
 1          IT IS THEREFORE ORDERED that defendants Caroline Gudknecht and Reuel Gaspar

 2   Boyes’ joint motion to extend time to answer the complaint (ECF No. 26) is GRANTED as to

 3   defendants Caroline Gudknecht and Reuel Gaspar.

 4          IT IS FURTHER ORDERED that defendants Caroline Gudknecht and Reuel Gaspar

 5   Boyes must respond to the complaint within 21 days of this order.

 6

 7          DATED: October 24, 2018

 8

 9                                                      C.W. HOFFMAN, JR.
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               Page 2 of 2
